Citation Nr: 0620583	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
left ear hearing loss and Meniere's disease.  

The veteran initially filed a claim for service connection 
for Meniere's disease, inflammation of the middle ear, in 
November 1945.  A February 1946 rating decision denied 
service connection for inflammation of the middle ear.  
Meniere's disease is "a disorder of the membranous labyrinth 
of the inner ear that is marked by recurrent attacks of 
dizziness, tinnitus, and deafness."  Cromley v. Brown, 7 
Vet. App. 376, 377 (1995) citing Webster's Medical Desk 
Dictionary 422 (1986).

The denial of service connection for inflammation of the 
middle ear did not constitute a denial of service connection 
for Meniere's disease.  Because the Meniere's disease claim 
was never explicitly adjudicated, there is no final decision 
on this issue and the Board will adjudicate the claim on a de 
novo basis.  See Best v. Brown, 10 Vet. App. 322 (1997) 
(holding that earlier rating decisions had effectively denied 
service connection only for the psychiatric conditions 
explicitly listed in a notice letter).

In October 2003 the Board remanded the case for further 
development.  That development has been completed.  


FINDINGS OF FACT

1.  Left ear hearing loss was first demonstrated many years 
after service and has not been shown by competent medical 
evidence to be etiologically related to service.    

2.  Current Meniere's disease has not been demonstrated.



CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).   

2.  Service connection for Meniere's disease is not 
warranted.  38 U.S.C.A. § 1110.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

November 2001 and March 2004 VCAA letters informed the 
veteran of what information and evidence would be required to 
grant service connection.  He was informed of the need to 
present evidence of a current disability, an injury or 
disease incurred in or made worse during service or an event 
in service causing injury or disease, and the need to provide 
evidence of a link between his current disability and 
service.  

The November 2001 and March 2004 VCAA letters satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the March 2004 
VCAA letter stated, "Please provide us with any evidence 
and/or information you may have pertaining to your appeal."  
Thus, the veteran was adequately advised to submit evidence 
in his possession pertinent to his claims.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  Some notice was provided after the initial 
denial in this case.  However, the timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson.  The 
March 2006 supplemental statement of the case (SSOC) 
readjudicated the claims on appeal by considering the claims 
based on all the evidence of record.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  

As the Board concludes below that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board finds all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A.§ 5103A(a)(2).  Moreover, § 5103A(f) 
states, "Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  VA 
has specified that it will not provide an examination prior 
to reopening a finally disallowed claim. 38 C.F.R. § 
3.159(c)(4)(iii).

The Board notes that a request was made to the National 
Personnel Records Center (NPRC) for the veteran's service 
medical records.  However, the NPRC responded in November 
2002 that the veteran's records were related to the 1973 fire 
at the NPRC and that there were no service medial records or 
Surgeon General's Office records.  However, VA requested 
available service medical records in November 1945, and these 
were sent to the RO in February 1946.  They remain a part of 
the claims file.  Additional records were received in May 
1946.  

VA outpatient treatment records have been associated with the 
claims file and the veteran was afforded a VA audiological 
examination in August 2005.  

The Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The appeal is thus 
ready to be considered on the merits.

II.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in August 
2005.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
20
30
65
70
75

The veteran's speech recognition using the Maryland CNC Word 
List was 76 percent in the left ear.  The audiologist's 
diagnosis in regard to the left ear was mild to severe 
sensorineural hearing loss at 1000 to 4000 hertz with 
moderately impaired word recognition.  The results of this VA 
examination demonstrate current hearing loss disability in 
the left ear.  38 C.F.R. § 3.385.  Thus, the first element of 
a successful service connection claim has been satisfied.  

In regard to the second element, service medical records do 
not indicate any left ear hearing loss.  Ears were normal 
with hearing of 20/20 bilaterally on enlistment examination 
in November 1942.  Hearing was again 20/20 bilaterally in 
December 1944.  A January 1945 physical examination again 
revealed normal ears with hearing of 20/20 bilaterally.  On 
separation examination in November 1945 the veteran had 
normal ears with whispered voice testing 15/15 bilaterally.  
The veteran did serve as a pilot in service and was obviously 
exposed to loud noise.  Accordingly the element of in service 
injury is satisfied.

Despite the absence of evidence of left ear hearing loss in 
service, service connection could nonetheless be established 
if all the evidence, including that pertinent to service, 
established that the claimed left ear hearing loss began in 
service.  38 C.F.R. § 3.303(d).  

In regard to a nexus between current left ear hearing loss 
and service, the veteran claimed in a September 2001 
statement that he was forced to swim in contaminated water 
causing a severe middle ear infection, resulting in left ear 
hearing loss.  He reported at the August 2005 VA examination 
that he was a pilot in the military and that his other 
occupational history involved only work in sales.  In terms 
of recreational noise exposure, the veteran stated that he 
had been hunting since childhood, sighting his rifle from the 
right shoulder and not wearing hearing protection.  

The VA examiner noted that the claims file did not document a 
middle ear infection due to exposure to infected waters and 
opined that the veteran's present hearing loss was purely 
sensorineural and not one that would be related to an 
external otitis as with exposure to bacteria in water.  The 
examiner acknowledged that the veteran had noise exposure 
while flying planes in service, but that the separation 
examination suggested hearing within normal limits and could 
not confirm if hearing loss was present prior to separation 
from service.  Thus, a nexus between current left ear hearing 
loss and service has not been demonstrated.  

VA outpatient treatment reports from May and June 2003 and 
June 2004 to June 2005 also include diagnoses of and 
treatment for left ear hearing loss, but none of these 
records includes an opinion as to etiology of this condition.  

On VA outpatient treatment in May 2003, the veteran reported 
that he had had a left ear hearing loss for the past 30 
years, which would place the onset long after service.  He 
also related that he had been told in service that he had 
Meniere's disease, but had not had any episodes of dizziness 
during the rest of his life.  Audiologic testing revealed 
hearing loss as defined in 38 C.F.R. § 3.385.

While the veteran himself has made the claim of service 
connection, as a layperson he is not competent to express an 
opinion as to medical causation of left ear hearing loss, as 
he has not claimed, nor shown, that he is a medical expert, 
capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Also, the fact that the record does not document left ear 
hearing loss until May 2003, over 50 years after service, and 
the veteran reports a history of hearing loss beginning 
decades after service, weighs against the finding of a nexus 
between the current left ear hearing loss and service.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

Therefore, in the absence of competent medical evidence of a 
nexus between left ear hearing loss and service, the direct 
service connection claim must be denied.  

Service connection may also be granted for sensorineural 
hearing loss, as an organic disease of the nervous system, on 
a presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; cf. Cromley v. Brown, 
(holding that presumptive service connection is not provided 
for hearing loss).

As mentioned above, the first medical evidence regarding left 
ear hearing loss since separation from service is from May 
2003.  Thus, there is no indication that left ear hearing 
loss was present to a compensable degree within a year of 
separation from service and service connection on a 
presumptive basis must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Meniere's Disease

Service medical records show that there were no ear 
abnormalities at the November 1942 enlistment examination.  
At a December 1944 physical examination for flying the 
veteran denied ear trouble and ear examination was normal.  A 
January 1945 physical examination again revealed normal ears.  
A note on the November 1945 separation examination indicated 
that the veteran had been hospitalized for 3 weeks for a 
middle ear infection in November 1944; however, examination 
of the ears on that date was normal.  

In his November 1945 claim, the veteran asserted that he 
contracted an ear infection while swimming, and that he had 
been hospitalized for observation and treatment during 
November 1943, but that his condition was no longer active.  

This evidence does provide evidence in support of a finding 
of disease in service.

Post service treatment examination records consist of VA 
outpatient treatment records from May and June 2003, and June 
2004 through June 2005.  These records do not include any 
diagnoses of or treatment for Meniere's disease.  The May 
2003 record shows that the veteran reported having been told 
in service that he had Meniere's disease, but that he had not 
had any episodes of dizziness since then. 

On the August 2005 VA audiological examination the VA 
examiner stated that while there was a bit of a question as 
to whether the veteran had Meniere's disease years ago, and 
that he certainly did not have Meniere's disease at the time 
of examination.  The diagnosis was normal ear examinations 
bilaterally.  

As this discussion should make clear there is no evidence 
that the veteran has had Meniere's disease at any time since 
service.  For his part the veteran has not reported a 
continuity of pertinent symptomatology, and the medical 
records are either silent for, or against, a finding of 
current Meniere's disease.

In the absence of any evidence of current Meniere's disease, 
the preponderance of the evidence is against the claim, 
reasonable doubt does not arise and the claim is denied.



ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to service connection for Meniere's disease is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


